Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Shinkai et al. (U.S. App. 2015/0277626) teaches a touch display device (see Para. 115 touchscreen display), comprising: a touch display module (see Fig. 3), covering (see Fig. 3, Item 11), a sealant (see Para. 253 seal), and a chamber (see Fig. 3 and 12B space 321c that concaves), wherein the touch display module comprises a touch panel (see Fig. 3, Item 20), and the chamber is enclosed (see Fig. 3), the touch panel, and the covering (see Fig. 3 and 12B where 31AC is enclosed by the cover layer and the touch panel).
Shin is not relied upon to teach the covering is a protection cover, a first shielding layer, the sealant is disposed between the touch panel and the protection cover for bonding the touch panel and the protection cover, chamber enclosed by the sealant; wherein the first shielding layer is disposed between the touch panel and the sealant, or the first shielding layer is disposed on a side of the protection cover away from the touch panel for shielding internal lines on a frame of the touch display module.
Shin does teach the concept of UV-curable resin structure 32a and 322 in Fig. 3 as forming the frame for the concave areas).
Watanabe et al. (U.S. App. 2016/0224168 teaches the covering is a protection cover (see Fig. 2 and 4, Item 20), a first shielding layer (see Fig. 2, shielding portion 23), the sealant is disposed between the touch panel and the protection cover for bonding the touch panel and the protection cover (see Fig. 2, seal 70 and forms a cavity), chamber enclosed by the sealant (see Fig. 2, seal 70 forms a cavity); wherein the first shielding layer is disposed between the touch panel and the sealant (see Fig. 2, shielding 23 is between touch panel 40 and cover 20), or the first shielding layer is disposed on a side of the protection cover away from the touch panel for shielding internal lines on a frame of the touch display module.
In regard to claim 11, Shinkai et al. (U.S. App. 2015/0277626) teaches a method of manufacturing a touch display device (see Para. 182), comprising: providing a touch display module (see Figs. 3 and 12), covering (see Fig. 3, Item 11), and an ultraviolet curable adhesive (see Para. 183 high adhesive UV-curable resin), wherein the touch display module comprises a touch panel (see Fig. 3, Item 20); 
forming, by applying the ultraviolet curable adhesive  (see Para. 183 high adhesive UV-curable resin) and a sealant (see Para. 253).
Shin does teach the concept of UV curable adhesives and irradiating them as discussed above (see Para. 183).
Suto (U.S. App. 2020/0064971) teaches the covering is a protection cover (see Fig. 6, Item 20) and  to one of the touch panel and the protection cover, a frame-shaped adhesive (see Fig. 2, frame shape of 20), and bonding another one of the touch panel and the protection cover to the frame-shaped adhesive (see Fig. 6, adhesive 30 between cover and touch sensors 50); forming, and forming a first shielding layer on a side of the protection cover away from the touch panel to shield internal lines on a frame of the touch display module (see Fig. 2, shielding 22 is away from touch panel 50 along the frame).
It would have been obvious to a person of ordinary skill in the art to modify the device of Shin with the frame of Suto for improving wiring (See Para. 5 and 6). 
Shin and Suto are not relied upon to teach by irradiating the frame-shaped adhesive from a side of the protection cover with ultraviolet light.
Inobe et al. (U.S. App. 2017/0196108) teaches by irradiating the frame-shaped adhesive from a side of the protection cover with ultraviolet light (see Fig. 4, Para. 43 and 45 UV cure via light through cover).
	The references neither in combination teach the most recent amendment incorporating previously indicated allowable subject matter. Claim 24 is allowed for similar reasons. Specifically, and an anti-glare film disposed on a side of the protection cover away from the touch panel in claim 1. Claim 11 requires under a vacuum condition. wherein a vacuum chamber is formed and enclosed by the sealant, the touch panel, and the protection cover, and the protection cover is recessed into the chamber from where the protection cover corresponds to the chamber. Claim 24 requires wherein the chamber is a vacuum chamber, and the protection cover is recessed into the chamber from where the protection cover corresponds to the chamber.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694